Hawes, Justice.
The appeal was docketed in this court on August 3, 1971. The appellant’s enumeration of errors was not filed until August 31, 1971. Rule 14 (a) of the Rules of the Supreme Court of the State of Georgia, effective July 1, 1971, 226 Ga. 905, 911, requires that the enumeration of errors of the appellant shall be filed with the clerk of this court within 20 days after the case is docketed in his office and that failure to file the enumeration of errors within the time specified may be deemed as a failure to complete the appeal. See Ga. L. 1965, pp. 18, 29 (Code Ann. § 6-810). The appellant having failed to perfect the appeal and no providential cause having been shown for such failure, it is ordered that the appeal be and the same is hereby dismissed. See Smith v. Bloodworth, 225 Ga. 608 (170 SE2d 429).

Appeal dismissed.


All the Justices concur.